Citation Nr: 0336722	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-09 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for chronic lung or pulmonary 
disease.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1952 to 
November 1954.  He is a veteran of the Korean Conflict.

This matter comes before the Board on appeal from a January 
2001 rating decision by the Philadelphia, Pennsylvania, 
Regional Office (RO) that denied the veteran's September 2000 
application to reopen his claim of entitlement to service 
connection for chronic lung or pulmonary disease secondary to 
exposure to pesticide.

The veteran was afforded a video hearing before the 
undersigned Acting Veterans Law Judge in May 2003; a 
transcript of that hearing has been associated with the 
claims folder. 


FINDINGS OF FACT

1.  Service connection for lung or pulmonary disease was 
denied in an unappealed RO decision in July 1997.  This was 
the last disallowance of this claim

2.  The evidence added to the record since the July 1997 
denial of service connection for lung or pulmonary disease 
each does not bear directly and substantially upon the 
specific matter under consideration and is not, by itself or 
in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the claim.


CONCLUSIONS OF LAW

1.  The July 1997 RO decision that denied the claim of 
service connection for lung or pulmonary disease is a final 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2003).  

2.  The evidence submitted in support of the attempt to 
reopen the claim of service connection for lung or pulmonary 
disease is not new and material, and this claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (2002)) 
became law.  VA has also redefined the provisions of 38 
C.F.R. § 3.159 in view of the new statutory changes.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2003)).  This law 
redefines the obligations of VA and imposes an enhanced duty 
on VA to assist a claimant in developing his claim.  

The VCAA also includes new notification provisions.  
Specifically, the VCAA requires VA to notify the claimant, 
and the claimant's representative if any, of any medical or 
lay evidence not previously provided that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Regarding this "new and material evidence" claim listed 
hereinabove, the Board points out that, while the regulations 
implementing the VCAA include a revision of 38 C.F.R. 
§ 3.156, the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  

The application to reopen the above referenced claim was 
received prior to that date, and as such, the version of 
3.156(a) in effect prior to August 29, 2001 is for 
application.  That notwithstanding, the regulations 
implementing the VCAA do not otherwise create an exception to 
the applicability dates with respect to VA notification in 
cases of claims to reopen a finally decided claim.  

In any event, in this case, the RO has considered the claims 
on appeal subsequent to the above-noted change in the law and 
implementing regulations, as reflected by a May 2002 
Statement of the Case (SOC).  In addition, the veteran was 
sent a letter in February 2001 detailing all of the evidence 
received and reviewed by the RO.  The letter also advised him 
of what "new and material" evidence would be necessary to 
reopen the claim and advised him to provide such evidence 
within one year.  The Board accordingly finds that the duty-
to-notify provisions of the VCAA have been satisfied in the 
development of this claim.

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating a claim.  38 U.S.C.A. § 5.103A(a) (2002); 
38 C.F.R. § 3.159(c) (2003).  Review of the file shows that 
RO pursued additional medical records, including records from 
Valley Forge Army Hospital where the veteran was allegedly 
treated just subsequent to service, to no avail.  There is no 
indication of any other evidence that would be necessary to 
adjudicate the issue, and the veteran did not identify any 
such evidence during his video testimony in May 2003.  The 
Board accordingly finds that the duty-to-assist provisions of 
the VCAA have been satisfied in the development of this 
claim.    

Since the veteran has been advised of the evidence necessary 
to substantiate the claim, and since all available evidence 
has been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


II.  Factual Background

The veteran suffers from lung or pulmonary disease, currently 
diagnosed as COPD and asthma.  He asserts that his condition 
is due to his service as a Military Policeman in the Korean 
War, during which he was required to treat Prisoners of War 
and civilians with a chemical mitricide or insecticide that 
he believes was DDT.  He also asserts that a further exposure 
to DDT was due the practice of dipping clothing and bedding 
into a mitricide or insecticide that he also believes was 
DDT.

The veteran submitted his original claim for service 
connection of any lung or pulmonary disease in April 1997.  
RO issued a rating decision in July 1997 denying service 
connection because the veteran had not submitted evidence 
showing a nexus between his chronic lung disease and his 
military service.  The veteran did not appeal the rating 
decision within one year, and the rating decision accordingly 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2003).

The veteran submitted an application to reopen the claim in 
September 2000.  The veteran submitted the following evidence 
in support of his application to reopen the claim: (1) U. S. 
Department of the Army Technical Bulletin TB Med 240: 
Epidemic Hemorrhagic Fever dated May 1953; (2) U.S. Army 
Medical Service Graduate School Publication 4: Recent 
Advances in Medicine and Surgery (19-30 April 1954) Based on 
Professional Medical Experiences in Japan and Korea, 1950-
1953, Vol. II, pages 284-294; (3) records from the Reading 
Hospital and Medical Center (Reading Hospital) for the period 
January 1988 through January 1991; (4) a record from Ronald 
C. Kohl, M.D., dated February 1993; (5) records from the 
Reading Diagnostic Clinic for the period May 1993 through 
January 1994; (6) the report of a VA examination dated in 
July 1997; (7) a statement and records from Peter D. 
Nicholas, M.D., dated July 2000, and (8) a letter and 
photographs from the veteran received in September 2000.  

In a rating decision in January 2001, RO denied veteran's 
application to reopen the claim because the evidence noted 
above was determined to be not new and material.   The same 
rating decision denied service connection for osteoporosis as 
secondary to chronic lung or pulmonary disease.


III.  Analysis

The requirement for the submission of new and material 
evidence is a jurisdictional prerequisite in order for a 
claimant to obtain review of a previously denied and final 
decision.  38 U.S.C.A. §§ 5108, 7104(b) (2002).  The Board is 
under the statutory obligation to conduct a de novo review of 
the new and material evidence issue.  Without the submission 
of new and material evidence, the Board does not have 
jurisdiction to review the claim in its entirety, and its 
analysis must end.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996); see Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).
  
As applicable for claims submitted prior to August 29, 2001, 
"new and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998); see also Evans v. Brown, 
9 Vet. App. 273 (1996).  

The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, or in this case, since the original denial of 
the claim in July 1997.  Evans.  Evidence received subsequent 
to a final decision is presumed credible for the purpose of 
reopening a veteran's claim, unless it is inherently false or 
untrue, or is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995);  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  However, where 
resolution of the issue on appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  Hickson 
v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

As detailed below, the Board has reviewed all new evidence 
received after the original rating decision in July 1997, and 
has determined that no new evidence, by itself or in 
conjunction with the rest of the file, constitutes material 
evidence in regard to the unresolved issue of nexus between 
veteran's lung or pulmonary disease and his military service.  

The U.S. Army Technical Bulletin TB Med 240: Epidemic 
Hemorrhagic Fever is not material evidence chiefly because it 
does not show a relationship between the veteran's lung or 
pulmonary disease and his service, to include his alleged 
exposure to DDT.  As well, it does not substantiate veteran's 
assertion that DDT was routinely used on persons, clothing, 
or bedding.  In fact, the publication shows that the standard 
mitricidal compound for treatment of clothing and bedding was 
M-1960, which did not contain DDT as asserted by veteran (TB 
Med 240, pages 19-21).  The standard U.S. Army insecticides 
were Dieldrin and Lindane, which were only to be used on the 
ground and only handled by persons wearing protective 
clothing; insecticides were specifically to never be used on 
human beings or animals (TB Med 240, page 21).  DDT in 
particular was considered to be of little value and was not 
to be used as a substitute for the standard insecticides 
Dieldrin and Lindane (TB Med 240, page 22).  TB Med 240 
accordingly is not material to veteran's contention that he 
was routinely exposed to DDT or any other dangerous 
insecticide, either in direct application on the Prisoners of 
War and civilians or indirectly via "dipping" of clothing 
and bedding.

The U.S. Army Medical Service Graduate School Publication 4 
(Recent Advances in Medicine and Surgery (19-30 April 1954) 
Based on Professional Medical Experiences in Japan and Korea, 
1950-1953, Vol. II), does not constitute material evidence 
because it does not show a relationship between the veteran's 
lung or pulmonary disease and his service, nor does it 
substantiate the use of DDT by the Army.  The document simply 
discusses a test in which the Army insecticide Dieldrin was 
shown to be superior to the civilian insecticide DDT.   Like 
TB Med 240, this document actually suggests that the that DDT 
was not routinely used in Korea.

Records from Reading Hospital for the period January 1988 
through January 1991 are not material evidence because there 
is no mention therein of diagnosis or treatment for any 
pulmonary or lung disease.

The February 1993 record from Dr. Kohler is not material 
evidence because while a diagnosis of Chronic Obstructive 
Pulmonary Disease (COPD) is indicated, he did not relate the 
COPD to veteran's military service.  Dr. Kohler stated that 
veteran had been exposed to insecticide in Korea, but medical 
evaluation that is merely a recitation of a veteran's self-
reported and unsubstantiated history has no probative value.  
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  Further, Dr. Kohler did not 
diagnose a nexus between the alleged insecticide exposure and 
veteran's lung condition; he did comment that "how much this 
[insecticide exposure] contributed to the origin of his 
asthma is at best uncertain."  

While Dr. Kohler is certainly competent to render an opinion 
in regard to the etiology of a medical condition within his 
realm of expertise, the statement "is at best uncertain" is 
too speculative to serve as a nexus for service connection.  
See Moffitt v. Brown, 10 Vet. App. 214, 228 (1997) 
(physician's opinion that "renal insufficiency may have been 
a contributing factor in [veteran's] overall medical 
condition" was too speculative to constitute new and 
material evidence to reopen a cause-of-death claim); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on claim to 
reopen a service connection claim, statement from a physician 
about the possibility of a link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen the claim). 

The records from the Reading Diagnostic Clinic for the period 
May 1993 through January 1994, are not material evidence 
because while these records mention the presence of asthma, 
they do not provide an opinion in regard to the etiology of 
that asthma.  The records therefore provide no evidence of 
nexus between the asthma and veteran's military service.

The July 1997 VA examination report is not material evidence 
because the only statement therein regarding the etiology of 
veteran's asthma and COPD is a narrative reciting veteran's 
own theory that his condition originated with exposure to DDT 
and insecticide in Korea.  There is no indication that the 
examiner intended this narrative to be construed as a medical 
diagnosis.  Medical documents that simply record a claimant's 
self-professed history and theory of causation, unenhanced by 
any supporting medical evidence by the examiner, are not 
considered to be competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995). 

The statement and records from Dr. Nicholas, dated July 2000, 
are not material evidence because they do not provide a nexus 
between lung or pulmonary disease and the veteran's military 
service.  Dr. Nicholas makes the assertion, as a statement of 
fact, that the veteran was exposed to quantities of DDT in 
the Korean War, but this statement is obviously a recitation 
of veteran's self-professed history and is not supported by 
any clinical evidence.  As such, it is not credible medical 
evidence of nexus.  See LeShore, supra.

Finally, neither the letter and photographs from the veteran 
received in September 2000, nor the statement by veteran's 
representative in September 2002, nor veteran's testimony 
before the Board in May 2003 are new and material evidence 
because they provide no competent evidence that veteran was 
exposed to dangerous insecticides during the Korean War, or, 
more importantly, that the alleged insecticide exposure 
caused his current lung and pulmonary disease.  The veteran, 
as a layperson, is competent to testify in regard to the 
onset and continuity of symptomology; he is also competent to 
testify in regard to his experiences in the military, 
including the handling of some sort of insecticidal or 
mitricidal chemical.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).  As discussed above, there is no evidence that the 
mitricidal chemical veteran handled in service actually was a 
dangerous insecticide.  Moreover, a layperson is not 
considered capable of opining, however sincerely, in regard 
to causation of a disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  
Where resolution of the issue on appeal turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  
Hickson v. West, 11 Vet. App. 374 (1998).

In sum, while the additional medical and lay evidence is new 
in the sense that that it previously was not before agency 
adjudicators, it does not show that the veteran suffers from 
lung or pulmonary disease related in any incident of service, 
to include exposure to chemicals such as DDT.  Hence, such 
evidence is not material for purposes of reopening the claim, 
and the application must be denied.  

As a final note, it is pointed out that in the January 2001 
rating decision, in addition to denying re-opening of the 
claim for service connection for lung or pulmonary disease, 
also denied service connection for osteoporosis as secondary 
to lung or pulmonary disease.  The issue of osteoporosis was 
not formally appealed, but during the May 2003 video 
testimony before the Board veteran's representative again 
asserted veteran's contention that osteoporosis is a 
secondary condition to his COPD.  The Board has no 
jurisdiction to consider the merits of the claim for service 
connection for osteoporosis (as an appeal of the January 2001 
was not initiated).  The veteran is certainly within his 
rights to file an application to reopen this claim.   

   
ORDER

New and material evidence having not been submitted, the 
application to reopen a claim of service connection for lung 
or pulmonary disease is denied.



	                        
____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



